— Judgment unanimously modified on the law and as modified affirmed in accordance with the following Memorandum: The People concede that the minimum term of imprisonment imposed by the sentencing court following defendant’s plea of guilty to a violation of probation was illegal because it exceeded one-third of the maximum term imposed (see, Penal Law § 60.02 [2]; § 70.00 [2] [e]; [3] [b]). Therefore, the minimum term must be modified to l-Vs years. Supreme Court did not abuse its discretion by imposing the maximum sentence under these circumstances. (Appeal from Judgment of Supreme Court, Erie County, Easier, J. — Violation of Probation.) Present — Callahan, J. P., Green, Balio, Fallon and Doerr, JJ.